DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 06/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	Claims 1-8 remain pending in the application, with claims 1-8 being examined and claims 9-20 being cancelled pursuant to the election filed 06/13/2022.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Paragraph [0060] reference Gilpin and Yang, “Decellularization Strategies for Regenerative Medicine: From Processing Techniques to Applications.” has not been considered unless it appears on form PTO-892. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name Microcyn.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an antimicrobial treatment and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US-2012/0080118-A1).
Regarding claim 1, Klein teaches an automated tissue processing system (treatment apparatus 20 ([0031], Figure 1), comprising: 
a mixing assembly (Figure 2), including: 
a cannister (treatment canister 240) forming a mixing chamber, a reagent inlet (fluid input line 71) configured to convey a liquid into the mixing chamber, and a reagent outlet (fluid outlet line 80) configured to drain the liquid from the mixing chamber ([0061], [0070], Figures 1, 4);
	 It is stated by [0061] that there is a treatment fluid input line 71 that “provides fluid communication between one or more treatment fluid sources (e.g., treatment fluid reservoir 60) and the interior of treatment canister 40. Similarly, a treatment fluid outlet line 80 may be provided in order to allow treatment fluid to be expelled from the interior of treatment canister 40.” [0018] states that Figure 4 shows an illustration of a treatment canister according to another embodiment of the present invention. It is understood that the canister 240 shown in Figure 4 is an alternative to the canister 40 shown in Figures 1-2. As such, canister 240 will interact with the treatment apparatus 20 in the same way as the canister 40. 
an agitator (insert 245) disposed within the mixing chamber ([0070], Figure 4);
	 [0070] recites that the baffle insert 245 is “designed to increase the tumbling of allografts within canister 240 during rotation”, and is therefore an agitator. 
a motor (motor 25) operably coupled with the agitator (245), the motor (25) configured to selectively revolve the agitator (245) in a first direction and in a second direction relative to the cannister (240) ([0068], Figure 2); and
	[0068] describes motor 25 with an associated pulley 26 that has a belt 27 that is attached to an end of canister 40 (or canister 240 that includes the insert 245) where the motor 25 leads to the rotation of the canister. It is further stated by [0068] that the canister can be rotated by direct drive or internalized gearing. With a direct drive, a motor will be directly connected to the canister without a pully 26 and belt 27. As the motor will cause rotation of the canister 240 and insert 245, the motor will be operably connected to insert 245. It is understood that the motor 25 is capable of rotating in forward and reverse directions. 
at least one pump (pumps 61, 63, 65) configured to inject a measured quantity of each of a first, a second, and a third reagent into the reagent inlet (71) ([0066], Figure 1); and
	As seen in Figure 1, pumps 61, 63, and 65 are provided for reservoirs 60, 62, and 64 to deliver treatment fluid to manifold 70, where manifold 70 is in fluid communication with fluid inlet line 71 ([0066]).  
a control and reporting system in communication with the mixing assembly, the control and reporting system including: 
a data storage storing a processing module and a reporting module; 
a processor (controller 80) executing the processing and the reporting modules ([0066]); and 
	[0066] states that there is a controller 80, such as a programmable logic controller (PLC) or other processing device that is used to control manifold 70 and the pumps 61, 63, 65, and 67. [0109] describes a Human Machine Interface that is utilized for an operator to input key parameters needed for proper delivery of reagents, where information is stored in a PLC for determining reagent weight requirements and for the proper “recipe” for the tissue being processed. [0110] further describes that all critical parameters are transferred from the PLC to a separate computer system, such as the information being printed and backed-up on a server. As information is stored in a PLC (controller 80), it is understood that there is a data storage. Where it is understood that the data storage is part of the PLC (controller 80), and the PLC has a processing module.
	[0044] of the instant specification recites “The control and reporting system 500 may also include one or more processors 506, as well as data storage/memory 508, which may be configured to store software modules as well as job data… In one embodiment, the communication system 504, the processor(s) 506, and the data storage 508 may be provided via a single-board computer (SBC) or microcontroller 502 such as, for example, a Raspberry Pi… In other embodiments, the communication system 504, processor(s) 506, and data storage 508 may be separate, linked components.” 
[0049] of the instant specification recites “The rule module 558 may also include a reporting module 564 including instructions for reporting information, including job processing information, to the user terminal and/or, for example, an Excel spreadsheet or another external record-keeping program.” Therefore, the device of Klein is understood to have a reporting module as information being backed-up on a server is understood to be an external record-keeping program. 
a graphical user interface implemented by the processor and displayed upon a user terminal, the graphical user interface having a number of interactive and preconfigured screens that enable a user to control the mixing assembly to completePage 2 of 6Appl. No. 16/416,654Reply to Office Action of June 2, 2022 an automated demineralization or decellularization process upon a tissue portion placed within the mixing chamber.
	In an alternative embodiment of a treatment apparatus, Figure 7 shows where apparatus 720 includes an operator control interface 740, where the operator control interface 740 is configured such that a user can enter desired treatment parameters for the apparatus ([0086], Figure 7). It is understood that the operator control interface 740 has a display as seen in Figure 7. 
	It would have been obvious to one skilled in the art to include the operator control interface because it allows for treatment parameters to be set for the apparatus ([0086]). 
Regarding claim 2, Klein further teaches wherein the tissue portion comprises a bone portion or a soft tissue portion.
The device of Klein is directed to treating allograft products ([0007]), where [0002] states that a common allograft is bone, but also tendons, skin, heart valves, and corneas are common types of allografts. 
Regarding claim 3, Klein further teaches wherein the first, the second, and the third reagents are selected from a group including NaOH, water, and hydrogen peroxide.
[0042] describes that a treatment fluid is provided in the interior of treatment canister 40, with [0044] stating that sterile water can be a treatment fluid, as well as other treatment solutions such as detergent solutions, antimicrobial solutions, strong bases, oxidizing agents, and alcohols. [0047] states that an oxidizing agent includes hydrogen peroxide. [0048] states that NaOH is an example of a strong base. 
Regarding claim 4, Klein further teaches wherein the at least one pump (61, 63, 65) is further configured to inject measured quantities of each of a fourth, a fifth, a sixth, and a seventh reagent.
In Figure 1, there is an additional reservoir 66 and associated pump 67, which provides a fourth treatment fluid. As [0062] recites “A plurality of treatment sources may be provided, as shown in Figure 1… treatment fluids such as enzyme solutions, antibiotic solutions, oxidizing agents, and alcohols may be provided, along with one or more sources of water (e.g., sterile water).”, there can be other reservoirs with associated pumps that are not shown in Figure 1 such that there would be a fifth, sixth, and seventh reservoir holding treatment fluid. 
Regarding claim 5, Klein further teaches wherein the at least one pump (61, 63, 65) comprises three discrete pumps, each operably coupled with the reagent inlet (71).
It is seen in Figure 1 that there are discrete pumps 61, 63, and 65 that are connected to manifold 70, with manifold 70 being connected to fluid input line 71. 
Regarding claim 8, Klein further teaches wherein the agitator (245) is disposed adjacent to a bottom of the mixing chamber.
It is seen in Figure 4 that the baffle insert 245 is within the canister 240 ([0070]). It is understood that during the rotation of the canister 240, when the baffle insert 245 is vertical, it will be adjacent to a bottom of the canister 240. 
Alternatively, if the end cap 241 that is associated with the hollow shaft 246 that has treatment fluid expelled from the interior of the treatment canister 240 is considered the bottom of the treatment canister, then from Figure 4 it is understood that the baffle insert 245 will be disposed adjacent to end cap 241.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US-2012/0080118-A1) in view of Dasgupta (US-7314718-B1) and Gibson (US-2009/0215110-A1). 
Regarding claim 6, Klein teaches the automated tissue processing system of claim 1. Klein does not teach wherein the at least one pump comprises a multichannel pump.
In the same problem solving area of delivering fluids to an apparatus, Dasgupta teaches an apparatus that delivers samples using a multichannel peristaltic pump (Dasgupta; column 11 lines 48-55). 
Specifically, Dasgupta teaches where samples 38, 40, and 42 are mechanically pumped by a multichannel peristaltic pump 44 through valves 46a-c into a flow cell 68, where the mechanical pump can be either a single or multichannel peristaltic pump (Dasgupta; column 11 lines 48-55). 
Examiner finds that the prior art contained a device/method/product (i.e., delivery of treatment fluids using pumps) which differed from the claimed device by the substitution of component(s) (i.e., multiple pumps) with other component(s) (i.e., a multichannel pump), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., multiple single pumps for a multichannel pump), and the results of the substitution (i.e., pumping fluid to a desired location) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the pumps 61, 63, and 65 of reference Klein with the multichannel pump of reference Dasgupta, since the result would have been predictable.
Further, it would have been obvious to one skilled in the art to modify the pumps of Klein such that they are instead a multichannel peristaltic pump because it is taught by Gibson that a multichannel pump has the advantage of reducing the cost of the system by pumping multiple streams with the same pump (Gibson; [0063]). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US-2012/0080118-A1) in view of Wolfinbarger (US-5275954-A).
Regarding claim 7, Klein teaches the automated tissue processing system of claim 1. Klein does not teach the mixing assembly further comprising a pH meter disposed adjacent to the reagent outlet andPage 3 of 6Appl. No. 16/416,654 Reply to Office Action of June 2, 2022configured to measure a pH level of the first, the second, and the third reagents draining from the reagent outlet.
In the analogous art of apparatuses for the demineralization of bone tissue, Wolfinbarger teaches detecting devices for detecting solutions that exit the outlet side of a column that detects pH (Wolfinbarger; column 1 lines 6-11, column 2 lines 62-66).
Specifically, Wolfinbarger teaches a column 1 that has an outlet valve 2 that leads to a waste receptacle (Wolfinbarger; column 5 lines 2, 57-68). As further stated by column 5 lines 57-68 of Wolfinbarger, there is a monitoring device 39 attached in-line to the outflow side of the column before the waste receptacle, where the monitoring device includes a pH monitor. The monitoring device 39 provides feedback to a controller 38 that allows the controller 38 to decide when to change the flow from one solution reservoir to the next (Wolfinbarger; column 5 lines 67-68, column 6 lines 1-2). 
It would have been obvious to one skilled in the art to modify the device of Klein such that the fluid outlet line has a monitor to detect pH as taught by Wolfinbarger because Wolfinbarger teaches that monitoring devices that provide feedback to a computer allow for automated control of solution flow (Wolfinbarger; column 6 lines 9-12).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796